Citation Nr: 0927401	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-07 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for low back disability 
with radiculopathy.

2.  Entitlement to service connection peripheral neuropathy 
of the lower extremities. 

3.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities. 

4.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only.

5.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing, or a 
special home adaptation grant.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had over 20 years of active duty service ending 
with his retirement in May 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded these issues for further 
development in May 2008.  

The Board notes that the Veteran submitted additional 
evidence to the Board along with a May 2009 statement from 
his representative waiving RO consideration of this evidence.  
Nevertheless, it appears that this evidence is duplicative of 
evidence already of record prior to the most recent 
supplemental statement of the case. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The peripheral vascular disease of the lower extremities 
issue is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on the appellant's 
part.


FINDINGS OF FACT

1.  Low back with radiculopathy was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is it otherwise related to such service or to any injury 
during service. 

2.  Peripheral neuropathy of the lower extremities was not 
manifested during the Veteran's active duty service or for 
many years thereafter, nor is it otherwise related to such 
service or to any injury during service, nor is it related to 
a service-connected disability.

3.  The Veteran is currently service connected for coronary 
artery disease, status post myocardial infarction status post 
stent placement and implantation of 
cardioverter/defibrillator, currently rated as 100 percent 
disabling; residuals, status post fracture, right ankle with 
post traumatic changes, currently rated as 20 percent 
disabling; hypertension, currently rated as 10 percent 
disabling; arthritis, left knee, currently rated as 10 
percent disabling; arthritis, right knee, currently rated as 
10 percent disabling; and shell fragment wound scar, anterior 
left leg, currently rated as noncompensable.  The Veteran has 
been awarded special monthly compensation for the need of 
regular aid and attendance, effective December 31, 2003.  

4.  The Veteran's service-connected disabilities have 
resulted in loss of use of his lower extremities so as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.

5.  The Veteran's service-connected disabilities have 
resulted in loss or permanent loss of use of one or both 
feet.


CONCLUSIONS OF LAW

1.  Low back disability with radiculopathy was not incurred 
in or aggravated by the Veteran's active duty service, nor 
may it be presumed to be incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by the Veteran's active duty 
service, nor may it be presumed to be incurred in or 
aggravated by such service, nor is it proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).
 
3.  The criteria for establishing eligibility for specially 
adapted housing have been met.  38 U.S.C.A. §§ 2101, 5107 
(West 2002); 38 C.F.R. § 3.809 (2008).

4.  The criteria for establishing eligibility for financial 
assistance in acquiring an automobile and adaptive equipment 
have been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 
38 C.F.R. § 3.808 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

In light of the favorable decision as it relates to the 
issues of eligibility for specially adapted housing and 
financial assistance in acquiring an automobile and adaptive 
equipment, the satisfaction of VCAA requirements is rendered 
moot.

The record shows that in January 2005, May 2005 and June 2008 
VCAA letters, the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in January and May 2005, which was 
prior to the June 2005 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that the June 2008 VCAA 
notice was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issues on appeal in the May 2009 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, the June 2008 VCAA letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records and private treatment records.  The 
RO has requested all private treatment records where the 
Veteran has submitted a completed authorization form.  The 
Board notes that in a June 2008 statement, the Veteran 
indicated that he had been treated by G.L., M.D. from 2005 to 
the present.  In April 2009, the RO sent a letter to the 
Veteran requesting that he complete an authorization form so 
that the RO could obtain these records.  However, the Veteran 
failed to submit an authorization form.  Moreover, in 
compliance with the Board remand, in June 2008, the RO 
requested additional service treatment records for the 
Veteran.  The Board finds that the RO has met its duty to 
assist and has complied with the Board's May 2008 remand.  
See Stegall v. West, 11 Vet.App. 268 (1998).

Further, in its May 2008 remand, the Board directed the RO to 
schedule the Veteran for a VA examination.  However, a 
medical statement from a private physician indicated that the 
Veteran was bedridden.  Further, in a June 2009 Informal 
Hearing Presentation, the Veteran's representative clearly 
stated that the Veteran was physically unable to appear for a 
medical examination.  Thus, given that the Veteran is unable 
to report for a VA examination, the Board must decide the 
issues (except for the peripheral vascular disease issue 
discussed in the remand section of this decision) based on 
the medical evidence of record.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues addressed on the merits in the following decision. 

II.  Service Connection Issues

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Further, service connection is warranted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).  The Board 
also notes that a revised version of 38 C.F.R. § 3.310 became 
effective October 10, 2006.  The revised version essentially 
provides that VA will not concede aggravation of a 
nonservice-connected disease or injury by a service-connected 
disease or injury unless the baseline level of severity is 
established by medical evidence.  However, the Veteran's 
claim was filed prior to October 10, 2006, and the Board thus 
reviews the appeal under the pre-October 10, 2006, version 
which would appear to be more favorable to the Veteran.  

Low Back Disability with Radiculopathy

The present appeal includes the claim for service connection 
for low back disability with radiculopathy.  Service 
treatment records have been reviewed.  A September 14, 1951 
entrance examination showed that the Veteran's spine was 
evaluated as clinically normal.  However, a follow up 
September 19, 1951 indicated that the Veteran was reexamined 
and scoliosis was noted.  Nevertheless, a September 1954 
service examination again evaluated the spine as clinically 
normal.  There are no further complaints concerning any back 
problems until January 1969.  At that time, it was noted that 
the Veteran had a back muscle strain.  A January 1971 record 
appeared to indicate that the Veteran complained of 
intermittent pain in the left lumbosacral area for the past 
three days associated with motion.  A March 1971 record also 
noted some lumbosacral muscle spasm.  However, significantly, 
a December 1973 retirement service examination evaluated the 
Veteran's spine as clinically normal.  Moreover, in his 
contemporaneous history, the Veteran expressly denied 
recurrent back pain.  A December 1973 statement indicated 
that there had been no change in the Veteran's medical 
condition since the prior examination.  

Further, the Board observes that the Veteran's service 
treatment and personnel records are silent with respect to 
any evidence that the Veteran participated in any parachute 
jumps.  His military occupation specialties and training 
included military policeman, recruiter and career counselor, 
administrative specialist, procurement and supply officer and 
logistics, which are not specialties associated with 
parachute jumping.  

VA treatment records from 1976 to 1988 have been associated 
with the claims file.  An April 1981 cardiology follow up 
record noted that the Veteran was still complaining of arm 
and back pain.  However, the assessment was continuing 
anginal syndrome.  There is no finding of a chronic low back 
disability in these records.  

An April 1998 MRI showed congenital, unacquired stenosis L4-
5, severe, narrowing anteroposterior diameter thecal sac 4 to 
5 mm, with right lateral disc compressing extending right L4 
nerve root in right L4-5 neural foramen.  A May 1998 private 
physician report indicated that the Veteran had been under 
his care since January 1991 and his current medical problems 
included herniated nucleus pulposus, lumbosacral spine.  A 
May 1998 VA examination for other disabilities noted that the 
Veteran had a herniated nucleus pulposus due to right 
shoulder surgery resulting in right ankle, right leg 
paralysis and parasthesias as a result of a recent operation 
and mishap during the operation.  

A February 1999 VA examination showed that the Veteran 
reported doing over 187 parachute jumps while in service.  He 
stated that he was identified as having a back problem 
approximately two or three years ago.  The examiner found 
that while the Veteran's low back difficulties did not become 
apparent until recent years, considering the nature of the 
Veteran's military service with repeated parachute jumps and 
the associated trauma, it was at least as likely as not that 
the Veteran's low back disability was directly related to 
service.  

However, there is no evidence in the Veteran's service 
records that he actually participated in parachute jumps and 
his military occupation specialties are not typically 
associated with parachute jumps.  Thus, given the 
contradictory evidence, the Board must find that this VA 
examination has no probative value.  The Board is not bound 
to accept medical opinions that are based on history supplied 
by the Veteran, where that history is unsupported by the 
medical evidence.  Black v. Brown, 5 Vet.App. 177 (1993); 
Swann v. Brown, 5 Vet.App. 229 (1993); Reonal v. Brown, 5 
Vet.App. 458, 460-61 (1993).  

Private treatment records from T. H., M.D. from January 2001 
to October 2008 and Dr. D.M. from April 2004 to March 2009, 
showed continuing complaints of lower back pain.  Records 
from Dr. T.H. showed severe degenerative disc disease with 
scoliosis and a diagnosis of lumbar radiculopathy.  However, 
these treatment records do not relate the Veteran's low back 
disability to service. 

Significantly, reports from Dr. T.H. to the Department of 
Labor indicated that the Veteran was seen for evaluation of 
orthopedic complaints sustained in an industrial injury in 
January 2001.  In March 2001, the Veteran underwent lumbar 
spine surgery.  The reports also documented a prior injury to 
the low back in February 1998.  In a February 2006 report, 
the Doctor reported that the Veteran was totally disabled due 
to his low back disability secondary to the January 2001 
industrial injury and specifically the position he held when 
employed by the U.S. Border Patrol.  

In support of the his claim, the Veteran submitted a May 2005 
private opinion from Dr. T.H.  The examiner noted that when 
he initially treated the Veteran, the Veteran did not 
remember until later that he sustained a lumbar spine injury 
while on active duty in January 1969.  In his medical 
opinion, the cause of the Veteran's accelerated lumbar spine 
condition was the January 1969 back injury.  He based this 
opinion on the findings of lumbar spine osteoarthritis that 
developed over the years before his initial visit.  He noted 
that the injury that the Veteran sustained while employed 
with the Customs Department was an aggravation of a 
preexisting lumbar spine condition from the injury while on 
active duty.  He also indicated that his lower extremity 
radiculopathy was secondary to his back injury.  He stated 
that he had reviewed the Veteran's medical service record and 
the visit of January 1969 and December 1973 support his 
opinion where the Veteran reported for treatment of lumbar 
sprain injury and then secondary to his lumbar radiculopathy 
complained of lower extremity throbbing pain with 
"lameness".  

However, the Board must find that this opinion also has no 
probative value because it is inconsistent with the evidence 
of record.  Specifically, the doctor related the Veteran's 
current low back disability to the incident in January 1969.  
However, he failed to address the lack of finding of a 
chronic back disability at the December 1973 retirement 
examination and for many years after service.  Moreover, the 
claims file showed that the Veteran had a herniated nucleus 
pulposus due to surgery in 1998, which was also not 
addressed.  The doctor also relied on the Veteran's December 
1973 medical history where he reported "lameness" as 
evidence of radiculopathy.  However, based on the service 
examiner's notes as well as the Veteran's comments in the 
medical history, it appears that the Veteran's complaint of 
lameness was due to his ankle disability.  Moreover, in a 
February 1960 medical history, prior to the January 1969 
injury to the back, the Veteran also complained of lameness 
that again was attributed to a leg disability due to a 
shrapnel wound.  Thus, the doctor attributing "lameness" to 
radiculopathy is contradicts the service treatment records.  
Moreover, the Veteran in this same history denied recurrent 
back pain, which also contradicts the examiner's statements 
attributing the Veteran's "lameness" to radiculopathy 
associated with low back problems.  Finally, the doctor's May 
2005 opinion to the VA is inconsistent with his subsequent 
opinion in February 2006 to the Department of Labor where he 
attributed the Veteran's current back disability to a January 
2001 industrial incident.  

As previously noted, the Veteran was unable to report for a 
VA medical examination.  Thus, the Board must base its 
decision on the evidence of record.  While service treatment 
records showed that the Veteran had a muscle strain in 
January 1969 and a couple follow up records showed back pain, 
the records are silent with respect to a diagnosis of a 
chronic low back disability.  Moreover, the finding that 
there was no chronic disability is supported by the finding 
of a normal spine by medical professionals at the December 
1973 retirement examination. As there was no evidence of 
arthritis within one year of retirement, the service 
incurrence of arthritis may also not be presumed.  Further, 
as it was many years after service before the first evidence 
of a chronic low back disability, there is no supporting 
evidence of a continuity of pertinent symptomatology.  
Importantly, as discussed above, since the February 1999 VA 
examination and May 2005 private opinion have no probative 
value, there is also no competent medical evidence linking 
the Veteran's current low back disability to service.  
Further, there is no evidence of record that the Veteran's 
low back disability is proximately due to or aggravated by 
his service-connected disabilities.  

The Board acknowledges the Veteran's statements indicating 
that he has had low back problems since service.  However, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Nevertheless, lay assertions 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

Here, the Veteran is competent to say that he experienced 
symptoms while in service.  However, the Board does not 
believe that a chronic low disability is subject to lay 
diagnosis.  The Veteran has not demonstrated that he has the 
expertise required to diagnose a chronic low back disability 
and link it to service.  While the Veteran's contentions have 
been carefully considered, these contentions are outweighed 
by the absence of any competent medical evidence to support 
the claim.  Accordingly, the Board finds that the weight of 
the evidence is against the presence of a causal nexus 
between a low back disability to service.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for low back disability with radiculopathy.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Peripheral Neuropathy of the Lower Extremities

The Veteran is also seeking service connection for peripheral 
neuropathy of the lower extremities.  The Veteran is 
primarily claiming that his peripheral neuropathy is due to 
his low back disability.  Service treatment records were 
silent with respect to any complaints or findings of 
peripheral neuropathy.  The December 1973 retirement 
examination evaluated the lower extremities as clinically 
normal.  In his contemporaneous medical history, the Veteran 
was also silent with respect to any complaints concerning 
peripheral neuropathy and expressly denied neuritis. 

A May 1979 VA treatment record showed a recent onset of 
nocturnal parathesias.  However, sensation testing was 
normal.  Importantly, there was no finding of peripheral 
neuropathy.  Follow up private treatment records several 
years later showed a separate diagnosis of peripheral 
neuropathy for the Veteran's lumbar radiculopathy.  An 
October 2001 private medical letter documented that EMG and 
nerve conduction studies showed evidence of peripheral 
neuropathy that was nonindustrial.  Further, an August 2004 
VA examination for other disabilities also noted ongoing and 
increasing peripheral neuropathy.  However, these record do 
not provide an etiological opinion.  

An October 2004 Agent Orange Registry examination report 
indicated that the Veteran's peripheral neuropathy was 
discussed.  However, the report did not link the Veteran's 
peripheral neuropathy to service.  

The Veteran was afforded a VA examination in January 2005.  
The Veteran reported that he had peripheral neuropathy 
symptoms for 20 years and had a complete workup, including 
blood work-up, with no known cause.  It was noted that the 
Veteran was exposed to Agent Orange while in service.  After 
thoroughly examining the Veteran, the examiner gave a 
diagnosis of axonal peripheral neuropathy.  However, the 
examiner reported that most of the Veteran's functional 
limitations were caused by his back.  Nevertheless, an 
etiological opinion was not given.  A contemporaneous VA aid 
and attendance examination also noted that the Veteran was 
unable to feel his feet due to peripheral neuritis. 

Initially, it appears that at one point, the Veteran was 
claiming that his peripheral neuropathy was due to exposure 
to herbicides while in service.  The Board notes that service 
records showed that the Veteran served in Vietnam during the 
applicable time period and is therefore presumed to have been 
exposed to herbicide agents.  38 U.S.C.A.  § 1116(f).  
Significantly, however, the Veteran does not have one of the 
enumerated disabilities listed under 38 C.F.R. § 3.309(e).  
The Board recognizes that acute and subacute peripheral 
neuropathy is one of the presumptive disabilities.  However, 
there is no evidence of record to support the medical 
conclusion that the Veteran had acute or subacute peripheral 
neuropathy which manifested to a degree of 10 percent or more 
within a year of exposure to herbicides to warrant service 
connection under a presumptive theory of entitlement due to 
herbicide exposure.  The first medical evidence of record 
where a clear diagnosis of peripheral neuropathy was give was 
many years after the Veteran's retirement from service and 
his return from Vietnam.  The Board notes that the Secretary 
has determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  In fact, chronic persistent 
peripheral neuropathy has been expressly identified as not 
being included in the presumption for exposure to herbicides.  
For these reasons, the Board finds that the presumptive 
regulations regarding exposure to Agent Orange are not 
applicable with respect to this issue.  See 38 C.F.R.  
§§ 3.307(a)(6)(iii), 3.309(e).

Further, as the Board has determined above that service 
connection is not warranted for the Veteran's low back 
disability, service connection may also not be awarded for 
peripheral neuropathy on a secondary basis as due to the 
Veteran's low back disability.  38 C.F.R. § 3.310..   

Moreover, based on the evidence of record, there is no basis 
for awarding service connection for peripheral neuropathy 
either on a direct basis or under the one-year presumption.  
Service treatment records are silent with respect to any 
findings of peripheral neuropathy, and there is no medical 
evidence of an organic disease of the nervous system within 
one year of service.  Further, there is no medical evidence 
linking peripheral neuropathy directly to service, to include 
exposure to herbicides. 

The Board has considered the Veteran's assertions that his 
peripheral neuropathy is related to service.  However, based 
on the same analysis above, while the Veteran's contentions 
have been carefully considered, these contentions are 
outweighed by the absence of any medical evidence to support 
the claim.  

In conclusion, the Board finds that the preponderance of 
evidence is against the Veteran's claim for service 
connection for peripheral neuropathy of the lower 
extremities.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

III.  Specially Adapted Housing/Home Adaption Grant and 
Purchase of Automobile and Adaptive Equipment/Adaptive 
Equipment Only

Lastly, the Veteran is seeking entitlement to a certificate 
of eligibility for financial assistance in acquiring 
specially adapted housing, or a special home adaptation 
grant; and entitlement to a certificate of eligibility for 
financial assistance in the purchase of automobile and 
adaptive equipment, or for adaptive equipment only.  While 
the Veteran has not claimed that he has suffered the loss of 
use of one or both hands or impairment in vision due to a 
service-connected disability, he has asserted the loss of use 
of his lower extremities due to his service-connected 
disabilities.  The Board observes that the Veteran is 
currently service connected for coronary artery disease, 
status post myocardial infarction status post stent placement 
and implantation of cardioverter/defibrillator, currently 
rated as 100 percent disabling; residuals, status post 
fracture, right ankle with post traumatic changes, currently 
rated as 20 percent disabling; hypertension, currently rated 
as 10 percent disabling; arthritis, left knee, currently 
rated as 10 percent disabling; arthritis, right knee, 
currently rated as 10 percent disabling; and shell fragment 
wound scar, anterior left leg, currently rated as 
noncompensable.  The Veteran has been awarded special monthly 
compensation for the need of regular aid and attendance, 
effective December 31, 2003.  

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following:  (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R.  § 3.809(a).

A certification of eligibility for financial assistance in 
the purchase of one automobile and of basic entitlement to 
necessary adaptive equipment will be made where the claimant 
meets the requirements of paragraphs (a), (b) and (c) of 38 
C.F.R. § 3.808.  The claimant must have had active military, 
naval or air service.  38 C.F.R.  § 3.808(a).  One of the 
following must exist and be the result of a disease or injury 
incurred in or aggravated during active military, naval or 
air service: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; (iii) permanent impairment of vision of both eyes: 
central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye; and (iv) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 C.F.R. § 3.808(b).  A specific 
application for financial assistance in purchasing a 
conveyance is required, and must contain a certification by 
the claimant that only persons properly licensed will operate 
the conveyance.  38 C.F.R. § 3.808(c). 

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance. 
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

The Veteran filed his claim in May 2005.  Prior to filing his 
claim, the Veteran was afforded a VA examination in January 
2005 for aid and attendance.  The examiner noted that the 
Veteran walked with a cane as well as used a walker and 
wheelchair at home. 

In support of his claim the Veteran has filed three private 
opinions.  In sum, a February 2009 opinion from D.B., M.D. 
and D.M., M.D. stated that the Veteran had been under their 
care for his cardiovascular condition for the past five 
years.  The letter stated that the Veteran's cardiac 
condition, although stable, had left him in a debilitated 
state requiring the use of a wheelchair on an ongoing basis 
and he would ultimately be wheelchair bound.  The letter 
concluded that due the Veteran's chronic condition and 
debilitated state, the doctors recommended that he obtain a 
wheelchair and noted that the Veteran would need to make 
structural changes to his home to accommodate his wheelchair.  

An April 2009 opinion by G.L., M.D., reported that the 
Veteran had been under his care since February 2002.  He had 
a severe cardiac condition, which required multiple stents 
and a pacemaker.  He suffered from congestive heart failure, 
which had resulted in grave disability.  The doctor concluded 
that the Veteran was unable to move much and was often laid 
up in a chair or bed, with poor effort tolerance.  Another 
April 2009 private opinion by Dr. D.M. indicated that due to 
the Veteran's cardiac condition, he had become bedridden.  

Thus, based on the private opinions and resolving all benefit 
of the doubt in the Veteran's favor, the Board believes that 
entitlement to special adaptive housing is warranted based 
upon loss of use of both lower extremities, which preclude 
locomotion without the aid of a wheelchair due to the 
Veteran's service-connected cardiac disability.  Because the 
Board is awarding entitlement to a certificate of eligibility 
for assistance in acquiring specially adapted housing, the 
Veteran is precluded by regulations from receiving a special 
home adaptation grant.  See 38 C.F.R.  § 3.809(a).  
Essentially, since the Veteran qualifies for assistance in 
the acquisition of specially adapted housing, home 
adaptations are included in the construction.

The Board notes that the criteria for loss of use for housing 
purposes are different than for automobile purposes.  
Nevertheless, the medical evidence summarized above suggests 
to the Board that there is significant impairment so as to 
result in a situation where the actual remaining function 
could be accomplished equally well by an amputation stump 
with prosthesis.  Resolving all reasonable doubt in the 
Veteran's favor as to this question, the Board finds that 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and necessary 
adaptive equipment is warranted.  38 U.S.C.A. § 5107(b).  As 
adaptive equipment is included in this grant, the Board need 
not consider entitlement to adaptive equipment only.


ORDER

Service connection is not warranted for low back disability 
with radiculopathy.  Service connection is not warranted for 
peripheral neuropathy of the lower extremities.  To that 
extent, the appeal is denied. 

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is warranted.  Further, 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment is warranted.  To that extent, the appeal is 
granted, subject to laws and regulation applicable to payment 
of VA monetary benefits.


REMAND

Peripheral Vascular Disease of the Lower Extremities

The present appeal also includes the issue of service 
connection for peripheral vascular disease of the lower 
extremities.  It appears that the Veteran is claiming this 
his peripheral vascular disease is secondary to his service-
connected heart disability.  The Board again notes that 
service connection is in effect for coronary artery disease 
and for hypertension.  The Board believes that the secondary 
service connection contention and the fact that service 
connection has bee established for cardiovascular disease 
make this particular issue one in which the determinative 
question is purely medical in nature.  Although the Veteran 
may not be able to report for an examination, it would seem 
that an appropriate examiner might be able to offer an 
informed nexus opinion based strictly on a review of the 
claims file.  Accordingly, the Board finds that VA's duty to 
assist does require an examination for this particular issue. 

Therefore, the case is hereby REMANDED for the following 
actions:

1.  The claims file should be forwarded 
to an appropriate VA medical doctor for 
review in connection with the issue of 
service connection for peripheral 
vascular disease of the lower 
extremities.  After reviewing the claims 
file and undertaking any necessary 
research and review of pertinent medical 
literature, the examiner should respond 
to the following:

     a)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's service-connected 
coronary artery disease and/or 
hypertension caused the peripheral 
vascular disease of the lower 
extremities?

     b)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's service-connected 
coronary artery disease and/or 
hypertension caused an increase in the 
severity of the peripheral vascular 
disease of the lower extremities beyond 
the natural progress of the peripheral 
vascular disease.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for peripheral vascular disease 
of the lower extremities as secondary to 
the service-connected coronary artery 
disease and hypertension.  If the benefit 
remains denies, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


